Citation Nr: 0713900	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for low back pain with 
limitation of motion, currently assigned a 20 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To afford the veteran a more recent VA 
examination and to provide a corrective notice letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in March 2003 in connection with his claim for 
an increased evaluation for his back disability.  However, 
the veteran's representative submitted a statement in March 
2007 in which he claimed that the March 2003 VA examination 
was inadequate for rating purposes.  In this regard, he noted 
that the examination was over four years old and contended 
that it therefore did not reflect the current severity of the 
disability.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
addition, the veteran's representative pointed to the fact 
that the March 2003 VA examination report did not contain the 
findings necessary to evaluate the veteran's back disability 
under the rating criteria that became effective on September 
26, 2003, namely the range of motion in all planes.  
Therefore, the Board is of the opinion that a more recent VA 
examination is in order in this case for the purpose of 
ascertaining the severity and manifestations of the veteran's 
service-connected back disability.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As that 
question is involved in the present appeal and the case is 
already being remanded for further development, the RO should 
provide the veteran with a proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Lastly, the Board notes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the veteran submitted employee leave records as 
well as VA medical records, which document some treatment for 
his back.  However, a Supplemental Statement of the Case 
(SSOC) has not been issued, and the veteran has not submitted 
a waiver of the RO's initial consideration of the evidence.  
The Board notes that the evidence is relevant to the issue on 
appeal, and, as such, the additional evidence must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, if a grant of the benefit 
sought is not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
his back disability.  The letter should 
(1) inform him of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim. The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 
01- 1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected back disability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of the veteran's service-
connected back disability.  The examiner 
should provide the range of motion of 
the spine in degrees and report all 
signs and symptoms necessary for rating 
the veteran's back disability under both 
the old and revised rating criteria.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



